DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 6, 12, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 4,197,934 to Matsui.
As to claim 1, Matsui teaches a method for controlling a transport unit of an electromagnetic transport system, preferably a long-stator linear motor or a planar motor, the electromagnetic transport system (col. 7: lines 23-39, col. 2: lines 20 – col. 3: lines 48) comprising a control unit and drive coils arranged in a transport area, the control unit energizing the drive coils in normal operation in such a way that a magnetic field coupled to a transport unit moves in the transport area in a movement direction in order to move the transport unit in the movement direction(col. 2: lines 20 – col. 3: lines 48 wherein apparatus and method are taught for controlling a transport unit of an electromagnetic transport system in various directions and speeds operation conditions), wherein a safety area is provided in the transport area, and wherein a safety function is provided which, in accordance with a predetermined safety requirement level, ensures that the transport unit reaches the safety area at a speed less than or equal to a safety speed and/or with a transport unit force less than or equal to a safety force and/or a transport unit energy less than or equal to a safety energy, or prevents the transport unit from reaching the safety area(col. 18: lines 15-32, col. 34: lines 43-59  wherein apparatus and method are taught for controlling a transport unit of an electromagnetic transport system for safety and various speeds operation conditions).             As to claim 2, Matsui teaches a method according to claim 1, wherein the safety function is activated by triggering a safety state(col. 18: lines 27-32).             As to claim 3, Matsui teaches a method according to claim 1, wherein the safety function is permanently active(col. 18: lines 27-32).             As to claim 6, Matsui teaches a method according to claim 1, wherein the safety area is provided in a stationary manner in the transport area(col. 18: lines 27-32). 
As to claim 12, it is rejected as the same reason as claim 1.            As to claim 16, Matsui teaches an electromagnetic transport system according to claim 12, wherein the electromagnetic transport system is designed as a long-stator linear motor and/or planar motor(col. 7: lines 23-39).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,197,934 to Matsui, and in view of USPN 9,223,303 to Horn. 
As to claim 4, Matsui teaches a method according to claim 1.
Matsui does not teach a method wherein the safety function is at least partially, preferably completely redundant and/or the safety function comprises a diagnostic function that checks the functionality of the safety function. 
Horn teaches a method wherein the safety function is at least partially, preferably completely redundant and/or the safety function comprises a diagnostic function that checks the functionality of the safety function(col. 2: lines 42-61).
            Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Horn into Matsui since Matsui suggests a motor control system and Horn suggests the beneficial use of safety functions for a machine automation system in the analogous art of motor/machine control technology. 
The motivation for this comes from the fact that Horn teaches an apparatus and method of safety functions for a machine automation system which can be used to improve the motor control system disclosed by Matsui.
As to claim 5, Matsui teaches a method according to claim 1, Matsui in view of Horn  teaches a method wherein the safety function fulfills at least safety requirement level 1 according to the IEC 61508 standard series and preferably fulfills further safety requirements of at least one of the IEC 61508 standard series and/or ISO 13849, IEC 62061 standards(Horn col. 1: lines 19-26).            As to claim 7, Matsui teaches a method according to claim 1, Matsui in view of Horn teaches a method wherein the position of the safety area in the transport area is dynamically determined(Matsui col. 30: lines 43-68 & Horn col. 5: lines 19-45 wherein the position of the safety area in the transport area disclosed by Matsui is dynamically determined by the safety functions in the machine safety/automation control system by integrating/exchanging safety information in the system). 	

Allowable Subject Matter
7. 	Claims 8-11, 13-15 are objected to as being dependent upon the rejected base claim 1, 12, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.

                                               Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 10,106,339 to Prussmeier discloses a linear motor transport system.
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846